Citation Nr: 1328830	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for low back disability.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran had service with the Air National Guard, including a reported period of active duty for training from January 1967 to June 1967.  Service connection has already been established for residuals of a left ankle fracture and for right knee disability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.  At his request, the Veteran was scheduled for a Board hearing in October 2010 that he later cancelled.

The issue of service connection for a lower back disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for low back disability by rating decision in November 1970; a timely notice of disagreement was not received, nor was new and material evidence received within one year of notification of the determination.

2.  Since the final November 1970 decision, certain evidence relating to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received.


CONCLUSIONS OF LAW

1.  The November 1970 rating decision denying service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The criteria to reopen the claim for service connection for low disability based on new and material evidence are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for service connection for a lower back disability and remands them to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to these issues at this time.  

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The RO denied service connection for low back disability in November 1970, and the Veteran was notified of this decision and of his appellate rights by a letter dated in December 1970.  He did not file a notice of disagreement, nor was additional evidence received within one year of notification of the determination.  Thus, the November 1970 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial of the claim was on the basis that there was no evidence showing a lower back condition occurred in or was caused by service.    

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Here, certain evidence submitted since the last final denial of service connection in November 1970 is sufficient to reopen the claim.  April 2008 VA treatment records document treatment after the Veteran slipped when his ankle "gave out" and further injured his back.  The Veteran also reports that the Orlando VA Medical Center (VAMC) waived fees for medications prescribed to treat that injury after the medical staff determined the fall was due to a service-connected disability.  Moreover, a November 2009 VA treatment records notes the treating physician's opinion that the Veteran's back problems are related to his difficulty walking and frequent falls due to his service-connected ankle.

This evidence indicates that there may be a positive relationship between the low back disorder and a service-connected disability.  Accordingly, the Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claims for service connection for low back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to these claims on remand below.


ORDER

New and material evidence has been received to reopen the claim of service connection for low back disability.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.


REMAND

An October 2008 VA examiner provided a negative nexus opinion, it appears that the rationale did not include discussion of the significance of certain medical records which document treatment shortly after the 1967 period of active duty for training.  Specifically, an August 1970 letter from Thomas W. Pobzeznik, D.C. references treatment for the low back in August 1967 and August 1970.  Moreover, the October 2008 opinion did not discuss in detail the April 2008 incident when the Veteran was treated for low back symptoms in connection with a fall attributed to the left ankle (which is service-connected).  Further examination is necessary assist the Veteran and to allow for informed appellate review. 

Finally, pertinent VA medical records appear to be outstanding.  The record reflects that, as of November 2009, the Veteran was receiving ongoing treatment at the Orlando, Florida VAMC.  However, the records most recently requested by the RO were printed on May 18, 2009.  Accordingly, as it appears that the Veteran may have received subsequent VA treatment that is pertinent to his claim, the relevant records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should obtain copies of all pertinent outstanding VA treatment records of the Veteran related to a lower back disability from the Orlando VAMC dated since May 18, 2009.  

2.  After completion of the above to the extent possible, the Veteran should be scheduled for an appropriate VA orthopedic examination by a medical doctor to determine the nature, extent and etiology of the Veteran's lower back disability.  The claims file must be made available to the examiner for review in connection with the examination. 

The examiner should respond to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's low back disability was caused by the same incident during active service in which the Veteran injured his left ankle?

b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lower back disability is proximately due to, or caused by, his service-connected left ankle and/or right knee disabilities?

c) Is it at least as likely as not (a 50% or higher degree of probability) that the low back disability has been aggravated by his service-connected left ankle and/or right knee disabilities beyond its natural progression of the low back disability?

The examiner should furnish a detailed rationale for all opinions, to specifically include discussion of the significance of the 1967 and 1970 treatment documented by Dr. Pobzeznik in his August 1970 letter as well as the significance of the April 2008 incident when the Veteran was treated for low back symptoms in connection with a fall attributed to the left ankle (which is service-connected).
	
3.  In the event the Veteran fails to report for the examination, the RO should forward the claims file to an appropriate examiner for review and response to the questions posed in the preceding paragraph number 2.

4.  After completion of the above, the RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


